    Case: 1:13-cv-09305 Document #: 202 Filed: 07/15/19 Page 1 of 3 PageID #:2352



                          IN THE UNITED STATES DISTRICT COURT
                         FOR THE NORTHERN DISTRICT OF ILLINOIS
                                    EASTERN DIVISION

  ROBERT HOSSFELD, on behalf of                        )
  himself and all others similarly situated, and       )
                                                           Case No. 1:18-cv-1061
  ISMAEL SALAM, individually,                          )
                                                       )
                                                           Hon. Charles. R Norgle
                    Plaintiffs,                        )
                                                       )
                                                           Magistrate Gabriel A. Fuentes
             v.                                        )
                                                       )
  LIFEWATCH, INC.,                                     )
                                                       )
                    Defendant.                         )


                                   JOINT INITIAL STATUS REPORT

        Plaintiffs Robert Hossfeld and Ismael Salam (“Plaintiffs”) and Defendant Lifewatch, Inc.

(“Defendant”) (collectively the “Parties”) submit this joint status report in advance of the July 18, 2019

status conference before Magistrate Judge Gabriel A. Fuentes.

        1.        Description of Claims and Relief Sought

                  A. Claims and Defenses

        Plaintiffs allege that Defendant violated the Telephone Consumer Protection Act (“TCPA”), 47

U.S.C. § 227 et seq., by engaging in a robocall campaign designed to sell medical alert systems. Defendant

has raised several defenses to the case on the merits. Judge Norgle granted class certification in September

2016, ECF Doc. 121, certifying a Class comprised of “[a]ll individuals in the United States who received

one or more phone calls directed to a telephone number assigned to a cellular service using an automated

telephone dialing system or an artificial or prerecorded message made by, on behalf of, or for the benefit of

Lifewatch from October 16, 2013 through the present.”

                  B. Relief Sought and Damages

        Plaintiffs seek statutory damages for each TCPA violation under 47 U.S.C. § 227(b)(3)(B), which

permits $500 for each violation ($1,500 if willful or knowing).

        2.        Referral

        Judge Norgle’s magistrate referral encompasses all pretrial matters. See ECF Doc. 102.
    Case: 1:13-cv-09305 Document #: 202 Filed: 07/15/19 Page 2 of 3 PageID #:2352



        3.      Discovery Schedule

        Fact discovery is completed. The Parties are engaged in expert discovery. See ECF Doc. 197.

Plaintiff has not designated and will not rely upon any expert witness(es). Defendant’s disclosures are due

July 29, 2019, and expert depositions are to be completed by August 30, 2019. Id.

        4.      Consideration of Issues Concerning ESI

        Though the Parties have not entered into a formal agreement regarding the exchange of ESI, as

noted above, fact discovery is completed and the Parties do not anticipate any future issues related to the

production or exchange of electronically-stored information.

        5.      Settlement

        The Parties have engaged in periodic settlement discussions throughout the litigation of this case,

including with the help of Magistrate Schenkier. These efforts have not been successful to date, and the

Parties do not believe a settlement conference would be productive at this time, for the reasons explained in

Section 7, below.

        6.      Magistrate Judge Consent

        The Parties do not unanimously consent to conduct the trial of this matter before Judge Fuentes.

        7.      Pending Motions

        There are no pending motions. However, Defendant settled a consumer fraud and pre-recorded

telemarketing case with the Federal Trade Commission on July 1, 2019. In accordance with that settlement,

which includes broad injunctive relief and a $2 million monetary payment, money paid will be deposited

into a fund used for equitable relief, including consumer redress. In view of this settlement and its terms,

Defendant intends to move for de-certification of the Class.

        Plaintiffs are currently reviewing the terms of the settlement between Defendant and the FTC and

conferring with counsel for the involved parties in order to evaluate the scope and propriety of the relief the

settlement makes available to the Class in this case. That evaluation will inform Plaintiffs’ response to

Defendant’s anticipated motion to decertify.

        8.      Trial

        Plaintiffs request a jury trial of this matter. Following resolution of Defendant’s motion for

decertification, both Parties intend to move for summary judgment. The matter will be ready for trial upon
    Case: 1:13-cv-09305 Document #: 202 Filed: 07/15/19 Page 3 of 3 PageID #:2352



resolution of those dispositive motions.

Dated: July 15, 2019

 CARLSON LYNCH, LLP                          THE SULTZER LAW GROUP, P.C.

 /s/ Katrina Carroll                         /s/ Joseph Lipari
 Katrina Carroll                             Joseph Lipari, Esquire
 kcarroll@carlsonlynch.com                   liparij@thesultzerlawgroup.com
 Kyle A. Shamberg                            14 Wall Street, 20th Floor
 kshamberg@carlsonlynch.com                  New York, NY 10005
 111 W. Washington Street, Suite 1240        212.618.1938
 Chicago, IL 60602
 312.750.1265                                Attorneys for Defendant Lifewatch, Inc.

 Attorneys for Plaintiffs and the Class
